Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/125,995 filed on March 14, 2022.

Specification
3.	The title of the invention has been amended as “Reliable Semiconductor Packages for Sensor Chip”.

Claim Objections
4.	Claims 14, 18, 21 are objected to because of the following informalities:
The following quoted claim to be recited as follows to make corrections that would make proper alignment of the claim limitation/minor corrections. Therefore, the examiner suggests the following amendments as underlined:
Claim 14. (As interpreted) The device of claim 13, wherein the standoff structure includes an adhesive standoff ring surrounding the sensor region.
Claim 18. (As interpreted) The device of claim 17, wherein the rigid studs height ranges between 100 to 120 microns.
	Claim 21. (As interpreted) The device of claim 17, wherein the rigid studs comprise

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 13-15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2009/0046183 A1) in view of Tan et al. (US 2018/0182801 A1), and further in view of Saxod et al. (US 2016/0148879 A1).
Regarding independent claim 13, Nishida et al. teaches a device (Fig. 2, ¶92) comprising:
a package substrate (3, ¶93) having top and bottom major package substrate surfaces, the top major package substrate surface includes a die attach region (see annotated figure below);
a die (19, ¶94) having a second major die surface (bottom surface) attached to the die attach region (see figure below), wherein a first major die surface (top surface) of the die (19) includes a sensor region (19a) and a cap bond region (see annotated figure below) surrounding the sensor region (19a);

a protective cover (6 cover glass, ¶92) attached to the standoff structure (22) by the adhesive ring, the protective cover (6) forms a cavity (see annotated figure below) over the sensor region (19a), and wherein the rigid spacers within the cap adhesive ring are configured to maintain a height of the cavity (cavity height) between the protective cover (6) and the first major die surface (top surface) of the die (19) at a predefined height (this is a functional limitation/intended use).

    PNG
    media_image1.png
    586
    791
    media_image1.png
    Greyscale


Nishida et al. is explicitly silent of disclosing, wherein the cap standoff structure comprises
a cap adhesive ring disposed on the first major surface of the die in the cap bond region surrounding the sensor region, and


Tan et al. teaches wherein (Fig. 1b) the cap standoff structure (150, ¶29) comprises
a cap adhesive ring (150 is an adhesive material, ¶29) disposed on the first major surface (upper surface) of the die (180, ¶29) in the cap bond region surrounding the active sensor region (180a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to the teaching as taught by Tan et al. and modify the standoff structure of Nishida et al. with the UV curable adhesive material, in order to provide high quality, strong and environmental friendly bonds and increased efficiency.
Nishida et al. and Tan et al. are explicitly silent of disclosing, wherein rigid spacers distributed within the cap adhesive ring.
Saxod et al. teaches wherein (Fig. 1) rigid spacers (17, ¶29 comprises glass material) included within the adhesive bead (¶29).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to the teaching as taught by Saxod et al. and modify the material of standoff structure of Nishida et al. and Tan et al. with infused curable adhesive and solid spacer, so that a free space remains between the chip and the protective wafer (¶6) by forming stronger infused adhesive as peripheral ring (¶14).
Regarding claim 14, Nishida et al. and Tan et al. and Saxod et al. teach all of the limitations of claim 13 from which this claim depends.
The combination of Nishida et al. and Tan et al. discloses wherein the cap adhesive ring (150, Tan et al., Fig. 1b) surrounding the sensor region (180a) comprises a transparent cap adhesive ring (made of UV curable polymer, ¶29, therefore, the adhesive standoff is transparent).
Regarding claim 15, Nishida et al. and Tan et al. and Saxod et al. teach all of the limitations of claim 13 from which this claim depends.
Nishida et al. teaches wherein (Fig. 2, ¶92) the first major die surface (top surface) of the die (19) further includes die bond pads (21 input/output pad, ¶94) disposed on the cap bond region (see figure in claim 13).
Regarding claim 23, Nishida et al. and Tan et al. and Saxod et al. teach all of the limitations of claim 13 from which this claim depends.
The combination of Nishida et al. and Tan et al. teaches wherein the air cavity (see Fig. 1b) includes an air cavity (¶52) sealed by the cap adhesive ring (150 made of UV polymer adhesive).
10.	Claims 17-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2009/0046183 A1) in view of Tan et al. (US 2018/0182801 A1), and further in view of Saxod et al. (US 2016/0148879 A1) as applied to claim 13 above, and further in view of Wu et al. (US 2008/0164595 A1).
Regarding claim 17, Nishida et al. and Tan et al. and Saxod et al. teach all of the limitations of claim 13 from which this claim depends.
Nishida et al. is explicitly silent of disclosing the rigid spacers comprise rigid studs, the rigid studs have a stud height configured to maintain the cavity height at the predefined height.
Wu et al. teaches wherein (Fig. 2) the adhesive standoff (23, ¶24, ¶26) ring includes rigid studs (gold stud bump, since the stud bump is a gold metal, therefore, the stud bump is rigid), the rigid studs (23) have a stud height configured to maintain the cavity height at the predefined height (this is a functional limitation/intended use).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to the teaching as taught by Wu et al. and modify the spacer material of Nishida et al. and Tan et al. and Saxod et al., for supporting the second substrate 25, and transmitting a signal from the second substrate 25 to the first substrate 21 through the first wires 24 (¶27).
Regarding claim 18, Nishida et al. and Tan et al. and Saxod et al. and Wu et al. teach all of the limitations of claim 17 from which this claim depends.
Wu et al. shows wherein (Fig. 2) there is a certain height of the stud bump (23) as annotated in the following figure.

    PNG
    media_image2.png
    452
    476
    media_image2.png
    Greyscale

Even Wu et al. does not disclose the stud height ranges between 100 to 120 microns. It would have been obvious to select the height of the studs within the quoted limitation to optimize the result effective variable of the device in order to produce a tension, so the stud and the cover kept from peeling off. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the studs giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 19, Nishida et al. and Tan et al. and Saxod et al. and Wu et al. teach all of the limitations of claim 17 from which this claim depends.
Nishida et al. is explicitly silent of disclosing wherein the rigid studs comprise bumped studs.
Wu et al. teaches wherein (Fig. 2) the rigid studs (23) comprise bumped studs (stud bump, ¶24).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to the teaching as taught by Wu et al. and modify the spacer material of Nishida et al. and Tan et al. and Saxod et al., since both rigid studs and bumped studs are suitable alternative of a bonding structure. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
Regarding claim 20, Nishida et al. and Tan et al. and Saxod et al. and Wu et al. teach all of the limitations of claim 17 from which this claim depends.
Nishida et al. teaches wherein (Fig. 2, ¶92) the first major die surface (top surface) of the die (19) further includes die bond pads (21 input/output pad, ¶94) disposed on the cap bond region (see figure in claim 13).
Regarding claim 22, Nishida et al. and Tan et al. and Saxod et al. and Wu et al. teach all of the limitations of claim 17 from which this claim depends.
.

11.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2009/0046183 A1) in view of Tan et al. (US 2018/0182801 A1), and further in view of Saxod et al. (US 2016/0148879 A1) and Wu et al. (US 2008/0164595 A1) as applied to claim 17 above, and further in view of Boyd et al. (US 2005/0151268 A1).
Regarding claim 21, Nishida et al. and Tan et al. and Saxod et al. and Wu et al. teach all of the limitations of claim 17 from which this claim depends.
Nishida et al. is explicitly silent of disclosing wherein the rigid studs comprises wafer level soldered studs.
Boyd et al. teaches wherein (Fig. 2) the rigid studs (103) comprise bumped studs (103/104, ¶28).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to the teaching as taught by Boyd et al. and modify the spacer of Nishida et al. and Tan et al. and Saxod et al. and Wu et al., since both rigid studs and wafer soldered studs are suitable alternative of a bonding structure. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

Response to Arguments
12.	It has been acknowledged that the applicant amended claims 13, 14, 15, 17, 18, 19, 20, 21, 22, 23 per the response dated on 03/14/2022.
Applicant’s arguments with respect to the claims have been carefully reviewed, however, the previously cited prior art reference still teaches the limitations along with few new references/see PTO-892, explained in the current office action above.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/          Primary Examiner, Art Unit 2819